

117 HR 3041 IH: To modify the prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises to include cessation of genocide by China.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3041IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. C. Scott Franklin of Florida (for himself, Mr. Weber of Texas, Mr. Steube, Mrs. Cammack, and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify the prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises to include cessation of genocide by China. 
1.Modification of prohibition on participation of the People’s Republic of China in Rim of the Pacific (RIMPAC) naval exercises to include cessation of genocide by ChinaSection 1259(a)(1) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 321 note) is amended— (1)in subparagraph (B), by striking and at the end;
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:

(D)ceased committing ongoing genocide in China, as determined by the Secretary of State on January 19, 2021, recognized and apologized for committing such genocide, and engaged in a credible justice and accountability process for all victims of such genocide..  